DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “conveying a volume of fluid”, as well as “conveying, after a predetermined period of time, a flow of fluid… such that a volume of fluid”, and “automatically draining the volume of fluid”. It is not clear if these are the same “volume of fluid” or not. It is not clear if only the original volume is drained, or only the added volume, or if both volumes are drained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Storek et al [US 2011/0117259A1] in view of Lee et al [US 2016/0150906A1].
Storek et al teach a cooking method comprising a food item in the inner volume of a food container (Figure 1, #10, 21), positioning the food container in a cooking device (Figure 2, #10, 37), receiving a volume of fluid in the food container (Figure 1, #20), an outlet of the food container aligned with the drain of the coking device (Figure 1, #11-13; Figure 2, #32-33), conveying the fluid into the food container and cooking the food (Figure 10, #1004-1007; paragraph 0133), draining the fluid after the end of a cook time (Figure 10, #1008-1010), the food container alternatively using a side drain embodiment (Figure 5), filling the food container to a level higher than the top of the side drain line (Figure 5, #110), draining the volume of fluid from the food container by use of a siphoning action in the side drain without the use of a pump (paragraph 0087), the food container outlet coupled to a drain line (Figure 5, #11, 13A-B), the drain line forming an inverted U-bend (Figure 5, #13A-B), a predetermined cooking time and temperature (Figure 10, #1007-0118; paragraph 0133), repeated cooking cycles (paragraph 0134), and a heating element which raises the fluid temperature (Figure 2, #31).
Storek et al do not explicitly recite automatically draining the fluid in response to exceeding a threshold volume (claim 1).
Lee et al teach a cooking system comprising a steam generator (Figure 1, #30), the steam generator including an inverted U-shaped drain line which provided a siphon effect for drainage (Figure 5-8, #33), and the steam generator automatically draining (Figure 7-8, #H2) in response to a further addition of fluid which exceeds a threshold volume (paragraph 0105-0107). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed automatic draining into the invention of Storek et al, in view of Lee et al, since both are directed to cooking systems, since Storek et al already included draining the fluid at the end of cooking due to a siphoning action (paragraph 0087; Figure 5), since cooking systems commonly provided automatic draining by adding a further volume of fluid to trigger the siphoning action (Figure 7-8; paragraph 0105-0107) as shown by Lee et al, and since this would have provided a convenient and simple means for draining the fluid of Storek et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792